Title: From John Adams to Boston Patriot, 3 November 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, November 3, 1809.
				
				The black cloud that hung over the whole of the seven provinces; the solemn gloom that pervaded the whole nation; the universal uncertainty and timidity that had seized upon all minds, determined me to bring my own mission to a trial. If I should be rejected and ordered out of the country, our situation would not be worse. If I should be received, my object would be gained:—but if I should neither be received nor rejected, but taken ad referendum, as the most intelligent men assured me I should be; I should then stand in a fair diplomatic character, waiting the result of the national deliberations, under the protection of the government, the public faith and the national honor. Both myself and my friends would be in a situation of more safety and security. I determined therefore to communicate my commission and credentials to the government: both to their High Mightinesses and to the Stadtholder. I wrote my memorials and signed them on the nineteenth of April, 1781: one to the States General, the other to the Prince of Orange. It was my wish that Mr. Luzac, who wrote admirably well in French, by the acknowledgment of all Europe, should translate the memorials into French, but Mr. Dumas was very desirous of performing that service: and Mr. Luzac undertook to get it translated into Dutch by his brother-in-law, a bookseller, printer and editor of a gazette at Delpht, who had the reputation of one of the most masterly writers in the nation in their own language.Amsterdam, April 27, 1781, wrote to Dr. Franklin: “I have received your excellency’s letter of the 21st, and will send you the list of the bills, and of the times of their becoming due, according to your desire, as soon as I can make it out. I will examine Mr. De Neufville’s bill, and if I find it good, accept it.From the time I received from Congress, their orders to borrow money here, I have constantly requested in my letters, that no draughts might be made upon me, until there should be news from me, that I had money to discharge them, and this request I shall repeat: But the cry of the army for cloaths, induces Congress to venture upon measures, which appear hazardous to us.—However, by the intelligence I have they had grounds to expect that the draughts hitherto made would be honoured.I have sometimes thought, however paradoxical it may seem, that one sett of bills protested would immediately procure Congress a Loan. No bills are in better credit than these. There is an appetite here for American trade as ravenous as that of a shark for his prey: and if they saw a prospect of having their commerce broken up, they would do much to save it.I have the honor to acquaint your excellency, that I sometime ago received from Congress full powers to conclude with the States General of the united provinces of the low countries, concerning a treaty of amity and commerce; and that I have very lately received a letter of credence as minister plenipotentiary to their High Mightinesses; and another to his serene Highness the Prince of Orange. Being thus fixed to this country for the present, I have taken a house in Amsterdam, on the Keizersgraht, near the Spiegal Straat, for the convenience of our countrymen who have occasion to visit me, and of merchants who have bills upon me, until their High Mightinesses shall have taken the necessary time to deliberate upon it and determine to acknowledge the independence of the United States, enter into treaties with them and receive me at the Hague. If this should happen I hope we should obtain a credit here? but we never shall before.”About this time, considering the connection between the United States and France, it was very obvious that prudence required I should communicate my design to the French Ambassador. I was not, however, without apprehensions of the consequence of it, for I could not doubt that the Count De Vergennes had information of my appointment sooner than I had, and I had a  thousand reasons to believe that my whole system in Holland and even my residence in it was disagreeable to him. I might presume and I did presume that the Duke had instructions from the Count to counteract me. But the inconveniences that would arise from concealing my design from the French Ambassador, appearing to overbalance those in the other scale, I wrote to his excellency information that I had received from Congress full powers and credentials as a minister plenipotentiary to the States General and the Prince of Orange. I received a reply from the Duke immediately, “that he had received my letter, but that I had not informed him whether it was my design to present my full powers to their High Mightinesses: if such was my intention he desired a previous conference with me. I went immediately to the Hague and made my visit to the Hotel de France. The Duke entered at once into conversation with me to dissuade me from presenting my credentials. He detained me two hours. I answered all his questions, and replied to all his arguments. But as is usual, neither was convinced, and I took my leave with as full a determination as ever to pursue my plan. The next morning at eight o’clock, the Duke appeared at my lodgings at the principal inn of the city, at the sign of the Parliament of England, and renewed his efforts to divert me from my purpose. He went over all the ground we had trod the day before, and ran about all Europe, especially the northern maritime confederation, to find arguments against the step I proposed to take. Although his topics appeared to me extremely frivolous, I listened to them with all the respect which was due to the Ambassador of France, and to the personal character of the Duke which I sincerely esteemed. It is but justice to say that in all my intercourse with the Duke de la Vauguion, I was uniformly treated by him, his Dutchess, their children and domestics, with the utmost politeness, and indeed with the freedom and familiarity of friendship.In this transaction I committed two faults: 1. In not insisting that these discussions should be in writing. 2. In not committing them to writing when they were fresh in my mind. The only excuse that can be made for both is that I had not time. Too many objects pressed upon me at once. At the distance of eight and twenty years it would be in vain to attempt a recollection of them by memory, and they must be lost forever unless some future Dalrymple or Fox, after a century or two, should find access to the diplomatic archieves of France and there find some account of them in the Duke’s dispatches to his court.The Duke detained me between four and five hours at this second interview, urging all the time his objections and reasons against my going to the States. There was no solidity in them; I knew them to be mere pretexts.At last, when he found I was not convinced, he desired me to postpone my visit to the President of their High Mightinesses, until he could write to the Count De Vergennes and have his opinion. I answered by no means: Why? Because I know beforehand the Count’s opinion will be point blank against me; and I had rather proceed against his judgment without officially knowing his opinion, than with it; as I am determined in all events to go. The Duke had one resource still left. It was to persuade me to join him or let him alone, in writing a request to the king of France that he would order his Ambassador to unite with me, in my endeavors to obtain an acknowledgment of my public character. I answered again by no means—Why? Because Monsieur Le Duke, if I must speak out in plain English, or plain French, I know the decision of the king’s Council will be directly and decidedly against me; and I am decidedly determined to go to the President, though I had a resolution of the king in counsel against me, and before my eyes. Besides, the moments are critical, and there is no time to be lost— whereas, the correspondence and negociations you propose may be spun out for years. Moreover, I think that neither the King nor his Ministers ought to commit themselves in this business. What! said the Duke? Will you take the responsibility of it upon yourself? Indeed, Monsieur Le Duke I will; and I think I alone ought to be responsible; and that no other ambassador, minister, counsel or court ought to be answerable for any thing concerning it. “Are you willing to be responsible then?” Indeed I am, and upon my head may all the consequences of it rest. “Are you then determined?” Determined, and unalterably determined I am.The Duke upon hearing this, changed his countenance and the tone of his voice, and said very pleasantly—well I can say no more. If you are determined, and actually go to the States General, though it will be against my opinion and advice, and although I can give you no assistance in my official capacity, yet as a man and an individual I will give you all the countenance in my power. I thanked his Excellency for his declaration, which I received in the most friendly manner; and assured him it was all the aid I expected or desired, as I fully agreed with him that neither his public character or the conduct of his Court ought in any manner or degree to be compromised in the affair.Notwithstanding all this, after our treaty was made with Holland, the Count De Vergennes ordered the French minister to announce formally to Congress, in the name of the King, that his Majesty had assisted the United States in forming the connection between them and the States General of the United Provinces; and his Majesty received a formal vote of thanks from Congress for that favor.Leyden, May 3, 1781, wrote to Congress: “On the first day of May, I went to the Hague, and wrote to his Excellency Peter Van Bleiswick, grand pensioner of Holland, that having something of importance to communicate to him, I proposed to do myself the honor of waiting on him the next morning, at half after eight, if that time should be agreeable to him; but if any other hour would be more convenient, I requested his Excellency to mention it. The answer, which was not in writing, was, that half after eight should be the time. Accordingly, the next morning I waited on him, and was politely received. I informed him that I had asked his permission to make him this visit in order to communicate to him that I had received from my sovereign, the United States of America, full powers to treat with the States General, and a letter of credence as a Minister Plenipotentiary to their High Mightinesses; and another to his most Serene Highness the Prince; and that it was my intention to communicate those powers and letters to their High Mightinesses, and to his most Serene Highness, on Friday next, the 4th of May.His Excellency said he would acquaint the States and his Highness with it; that in his private opinion, he thought favorably of it; but that he must wait the orders of his masters; that it was a matter somewhat delicate for the republic—I replied, that I hoped the delicacy of it, in the present state of open and declared war between England and Holland, would not be considered as an obstacle. That I thought it the interest of the republic, as well as of America, that they should unite.—His Excellency rejoined, “One thing is certain, we have a common enemy.”As this was a visit simply to impart my design; and I knew enough of the delicate situation of this minister and of his reputed sentiments, to be sensible that he did not wish to enter into any very particular conversation at this time upon public affairs; I here rose to take my leave. His excellency asked me if I had any good news from America? I answered, none very late. He then said he should be glad to form an acquaintance with me. I answered this would be very flattering to me, and thus took my leave.To-morrow morning I propose to go to the president of their High Mightinesses, to Secretary Fagel, and to the Secretary of the Prince of Orange. This moment, for the first time, I have received the congress account of Gen. Morgan’s glorious victory over Tarlton.”Amsterdam, May 7, 1781, wrote to Congress: “On the fourth of May, I did myself the honor to visit Peter Van Bleiswick, grand pensionary of Holland, and presented him with a letter containing a copy of my memorial to the States General, &c. His excellency said, that it was necessary for me to go to the President and Secretary of their High Mightinesses; and that it was not customary for foreign ministers to communicate any thing to the pensionary of Holland. I observed that I had been advised by the French Ambassador, (as indeed I had been by many others,) to present copies to him and they were only copies which I had the honor to offer him. He said he could not receive them: that I must go to the President; but said his excellency, it is proper for me to apprize you, that the President will make a difficulty, or rather will refuse to receive any letter or paper from you, because the state you say you represent is not yet acknowledged to be a sovereign state by the sovereign of this nation. The President will hear what you have to say to him; make report of it to their High Mightinesses; and they will transmit it to the several provinces, for the deliberation of the various members of the sovereignty. I thanked his excellency for this information, (though there was nothing in it new to me) and departed.I then presented myself to the President of their High Mightinesses for the week, the Barron Linden De Hemmen, a Deputy of the Province of Guelderland; to whom I communicated, that I had lately received from my sovereign, the United States of America in Congress assembled, a commission with full powers and instructions to treat with the States General, concerning a treaty of amity and commerce; that I had also received a letter of credence as minister plenipotentiary to their High Mightinesses; and requested him to lay before their High Mightinesses, either the originals, or a memorial, in which I had done myself the honor to state all these facts and to inclose copies.The President said that he could not undertake to receive from me either the originals or any memorial; because America was not yet acknowledged as a sovereign state, by the sovereign of this country; but that he would make report to their High Mightinesses of all that I had said to him and that it would become the subject of deliberation in the several provinces. That he thought it a matter of great importance to the republic. I answered I was glad to hear him say he thought it important; for it appeared to me to be the interest of the two republics to become united.
After having apprized him that in the present circumstances, I thought it would be my duty to make public my application to their High Mightinesses, I thanked him for his politeness and retired.I had prepared copies of the memorial and all the other papers for the secretary, Mr. Fagel: but as the President had refused to receive the originals, it was obviously inconsistent for the Secretary to receive copies. I therefore omitted the visit to his office.I then went to the Baron De Ray, the Secretary of the Prince, with a letter addressed to his most serene highness, containing a memorial informing him of my credentials to his court, and copies of the memorial to their High Mightinesses. The Secretary received me politely, accepted the letter, and promised to present it to the Stadtholder. He requested to know where I lodged? and was informed at the Parliament of England.Having returned to my apartments in the inn, I heard about two hours afterwards, that the Prince had been to the assembly of the States General for about half an hour. In about another hour, the servant of the house announced to me the Baron De Ray. I went to receive him and invited him into my apartment; he entered and said, that he was charged on the part of the Prince with his Highness’ compliments to me, and to inform me, that as the independence of my country was not yet acknowledged by the sovereign of his, he could not receive the letter from me; and therefore requested that I would take it back, which I did respectfully. The secretary then politely said he was very much obliged to me for having given him an opportunity to see my person, and took his leave.The president made report to their High Mightinesses, as soon as they assembled, and his report was ordered to be recorded. Whereupon the deputies of each of the seven provinces demanded copies of the record to be transmitted to the respective regencies for their deliberation and decision; or in the technical language of the laws of this country, it was taken ad referendum on the same day.The next morning I made a visit to the French Ambassador, the Duke De La Vauguion, and acquainted him with all the steps I had taken. He said he still persisted in his opinion that the time was not the most favourable; but as the measure was taken, he would as an individual (but not as an ambassador) support and promote it to the utmost of his power.It would require a large space to explain all the reasons and motives which I had for choosing the present time in preference to a later; but I think I can demonstrate, that every moment’s delay would have been attended with danger and inconvenience. All Europe is in a crisis, and this ingredient thrown in at this time will have more effect, than at any other. At a future time I may enlarge upon this subject.At the foot of this letter to congress I find in my hand writing a note, February 20, 1782. The late evacuation of the barrier towns and demolition of their fortifications, may serve as a comment on the Duke de la Vauguions opinion against the point of time. But if it shews that he was right for his country, it shews also, that I was right for mine. And the Dutch only have been wrong in being blind.I had been very busily and confidentially employed in consultations with my Dutch friends, many of whom were members of the sovereignty, and among the best characters and most respectable men in the nation. I had not taken a step without their advice and full approbation. They were unanimously of my opinion that our American negotiations both for a political and commercial connection, and for a loan of money should be kept as distinct as possible from all French influence. They were also unanimous for sending a copy in three languages to every member of the constitutional sovereignty in all the provinces, amounting in the whole to between four and five thousand persons. This was accordingly done. The Memorial you will have in the next letter.



				
					John Adams.
				
				
			